DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 
(i) a liquid dosage form of imatinib comprising imatinib mesylate, glycerin, sodium benzoate, maltitol, citric acid and water (claim 26);
(i-a-1) claim 27 and (i-a-2) claim 28; (since this is not compliant, the Examiner selects the first alternative, (i-a-1), claim 27 for prosecution);
(i-b) bottles; and
(i-c) (a), (b), (c) and (d) of claim 33 are applicable to the elected species,
in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28, 41, 42, 45, 49, 52, 65, 67, 69, 70, 73, 74 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Response to Arguments
Applicants' arguments, filed 4/13/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, 29-31, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to independent claim 27 now requires the liquid dosage form “lacks an antioxidant, a chelating agent and a viscosity regulating agent”; construed in the manner where all three of [i.e., a combination of] antioxidant, chelating agent and viscosity regulating agent are absent from the claimed liquid dosage form; thus, one or two compounds from within each category may be present, but not all three; e.g., an antioxidant may be present and a chelating agent, but not permitting the third viscosity regulating agent, etc.
Confusingly, glycerin is known to be a viscous compound (see https://www.noshok.com/images/material_safety/Glycerin_MSDS.PDF, p. 5 of 7, which indicates a viscosity of 1400 mPas, compared to water with a viscosity of about 1 mPas); thus, addition of glycerin to an aqueous solution (claim 26, line 8) would increase viscosity; i.e., characteristically function as a “viscosity regulating agent”. 
To add to the confusion, sodium benzoate is known in the art to be an antioxidant (see https://www.hydrite.com/Product/industrial/Sodium-Benzoate.htm; accessed 7/25/2022 Description: “Sodium benzoate has applications as an antioxidant”).  
Further confusion is introduced in that Maltitol is known both as a thickener (viscosity regulating agent; see Msomi, et al.; "Suitability of Sugar Alcohols as Antidiabetic Supplements: A Review,"; 2021; Journal of Food and Drug Analysis; Vol. 29(1), Article 1;  pp. 1-14; https://doi.org/10.38212/2224-6614.3107; p. 2; ¶ 2.1.4: “Maltitol is a … crystalline powder that acts as a … thickener”; i.e., it functions as a “viscosity regulating agent”; see also Parvataneni et al. (WO 2014/041551 A1) at 7:12, 17: “other viscosity regulating agents include … maltitol”). 
Maltitol is also known to be a chelator (see Oku et al. (EP 1 426 380 A1; 2004); 2:49: “maltitol formed associates with metal ion compounds”, i.e., it is a chelator; see also maltitol metal ion chelate-like compounds discussed at [0018]-[0019], showing maltitol to be an art-recognized chelator).  
A final point of confusion is that the instant specification clearly states citric acid is a chelator (33:13-15).  
Thus, the recited combination of glycerin, sodium benzoate and maltitol (or the combination glycerin, sodium benzoate and citric acid; or the combination maltitol, sodium benzoate and citric acid) are each excluded by the amendment reciting the “wherein said liquid dosage form lacks [the combination of] an antioxidant, a chelating agent and a viscosity regulating agent”.
It is confusing which of the conflicting limitations controls the meaning of the claims: 1) the required compounds recited by the claimed liquid dosage forms, i.e., the elected combination of imatinib mesylate, glycerin, sodium benzoate, maltitol, citric acid and water recited must be present, or 2) the functional compounds in combination are excluded by the negative proviso language of claim 26, lines 10-11.  While it appears that the claimed compounds cannot be present and simultaneously satisfy the negative proviso (i.e., there would be no subject matter in claim 26), in the interest of compact prosecution, for the purpose of applying prior art (and further in view of the elected species being under examination as evidence of the intention of the claim amendment), the Examiner presumes the amendment was intended to limit additional functional combinations of compounds, in addition to those actually recited by claim 26; i.e., glycerin, sodium benzoate, liquid maltitol and citric acid are required, but additional combinations of antioxidant, chelating agent and viscosity regulating agent, beyond those recited are not permitted.  The Examiner notes that this construction appears to be consistent with the argued positions, even though this is not how the claim reads.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-27, 29-31, 33 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parvataneni et al. (WO 2014/041551 A1; 2014; IDS Ref AH).
Parvataneni teaches a pharmaceutical solution (a liquid dosage form) for oral administration containing an effective amount of Imatinib including its pharmaceutically acceptable salts (abstract); oral solution containing Imatinib mesylate (4:7-8; claim 1); amounts range from about 0.1% to 30% by weight (claim 1), reading on claim 26 with sufficient specificity.
The oral aqueous solution further comprises one or more pharmaceutically acceptable additives (claim 4); additives include one or more of diluents, water miscible solvents, … preservatives, buffering agents, … sweetening agent (claim 5).  
The solvent is inter alia, glycerin (claim 8), solvent in an amount from about 1% by weight to about 40% by weight (claim 9), reading on glycerin range of claim 26 with sufficient specificity.
The preservative is selected from, inter alia, sodium benzoate (claim 20), the preservative in an amount of about 0.005% to about 1% by weight (claim 21), reading on sodium benzoate range with sufficient specificity.
Diluent selected from bulk sweeteners consisting of, inter alia, maltitol (claim 6), diluent is present in an amount of about 5% to about 80% (claim 7), reading on maltitol range of claim 26 with sufficient specificity.
The buffering agent is selected from, inter alia, citric acid (claim 24); amounts of claim 25 are construed to be in a quantity sufficient to adjust the liquid dosage form to a desired pH; adjustment to pH of about 2 to 5.5 with preferred buffering agent, inter alia, citric acid (9:20-24), reading on claims 26 & 29.
Review of the examples demonstrates water is added as to 100% w/v.
Thus, each of the required claim 26 components are taught in amounts considered to teach claimed amounts with sufficient specificity to anticipate claim 26 amounts, anticipating the claim.
The individual compounds are taught in a manner sufficient having blaze marks for the required 6 component composition of claim 26.  However, even if it were argued that the combination requires picking and choosing from different claimed embodiments, it still would have been obvious to combine the components of claim 26.  
Amounts with overlap are construed as sufficient to anticipate with sufficient specificity (MPEP 2131.03(II)).  However, if not considered to have sufficient specificity for anticipation of each range, the overlap alternately renders each claimed range prima facie obvious.  (MPEP 2144.05(I)).
Regarding the amended negative proviso of claim 26 (“wherein said liquid dosage form lacks … [the combination of] … an antioxidant, a chelating agent and a viscosity regulating agent”), as discussed above, this language is confusing in that the recited glycerin, sodium benzoate, mannitol and citric acid read on a combination of antioxidant, chelating agent and viscosity regulating agent (see above rejection).  However, in the interest of compact prosecution and based on the elected species combination (which requires the combination of imatinib mesylate, glycerin, sodium benzoate, maltitol, citric acid and water), the prior art is applied to a claim where the elected combination is present, but additional combination of antioxidant, chelating agent and viscosity regulating agent are not further present.
The Examiner notes the teachings of antioxidants (without recognition that sodium benzoate is an antioxidant), as an alternative in a list of one or more components (6:3-7); in other words, this is a choice from among many, not a required component.  Additionally, at 9:9-11, “compositions … may include … antioxidants”.  The word “may” has the meaning “used to indicate possibility or probability” (see https://www.merriam-webster.com/dictionary/may; accessed 7/25/2022); in other words “may include” is equivalent to the compound being optional.  Thus, this is construed as a teaching that an antioxidant is present in one embodiment, and is not present in an alternate embodiment.
Similarly viscosity regulating agent and chelating agent also are alternative one or more components of (6:3-7), i.e., these are permitted choices but not required or essential, and they are discussed in terms of may be included (7:6-7; 8:1-2), which is permissible but not required language, construed as each being present in one embodiment, but not present in alternative embodiments.  Thus, the absence of an additional combination of antioxidant, chelating agent and viscosity regulating agent is clearly comprise various embodiments of the optional antioxidant, the optional viscosity regulating agent and the optional chelating agent (if present and absent are each considered two equally weighted alternatives, there are 6 alternatives to combined presence/absence of each of these three components.  Only one would satisfy the combined exclusion of claim 26.  Thus, there are 5/6 choices that are not excluded by the may be included type disclosure of the three components.  Accordingly, the blaze marks of Parvataneni still lead to a conclusion of anticipation.  
However, even if the position were adopted that this “may contain” type disclosure for each of additional antioxidant, additional chelating agent and/or additional viscosity regulating agent is insufficient for anticipation, the alternative choices of “may contain” where one or all three are not used, render obvious formulations where the combination of imatinib mesylate, glycerin, sodium benzoate, maltitol, citric acid and water are each present, in amounts required by the claims, but where none or at least one of additional antioxidant, additional chelating agent and additional viscosity regulating agent are not present.
Regarding claim 27, Parvataneni teaches non-limiting examples of sweeteners include acesulfame potassium; amounts range from about 0.01% to about 5% by weight (8:18, 20, 23-24), anticipating, and alternately rendering obvious claim 27.
Regarding claim 30, these oral solutions are construed as ready to use.
Regarding claim 31, the initial impurities would have satisfied the levels of claim 31, absent evidence to the contrary.
Regarding claim 33, Applicant’s election indicates that the elected species read on each embodiment of this claim.  Accordingly, because Parvataneni teaches all recited components of claim 26, in amounts sufficient to anticipate, and alternately render obvious claim 26, the same properties of this claim would be present absent evidence to the contrary.  
See MPEP 2112.02 (II): However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that the recited characteristics of claim 31 and 33 are not met.

Applicant argues:
At the outset, it is submitted that without acquiescing with the examiner's objection/rejection and solely to advance the prosecution, the applicant has without prejudice amended claim 26 of the present application to recite that the liquid dosage form of the now amended claim 26 lacks an antioxidant, a chelating agent and a viscosity regulating agent. 
Parvataneni et al. disclose pharmaceutical compositions of imatinib as oral solution which essentially contain at least one of an antioxidant, a chelating agent and a viscosity regulating agent, if not all the three. Whereas indicated above, the applicant amended claim 26 to recite that the liquid dosage form of imatinib of the present invention does not contain an antioxidant, a chelating agent and a viscosity regulating agent. 
In view of the above limitation, the applicant respectfully maintains that the subject matter of the now amended claim 26 & all its dependent claims is not anticipated by Parvataneni et al. It is therefore respectfully submitted that the present invention as claimed in the amended claim 26 & all its dependent claims 27, 29-31, 33 & 34 does meet the requirements of 35 U.S.C. 102(a)(1) and (a)(2) & 35 U.S.C. 103 as the subject matter of the now amended claim 26 is neither anticipated by nor is obvious over Parvataneni et al. Withdrawal of the rejection is therefore humbly requested. 
Parvataneni et al. disclose imatinib compositions comprising at least one of an antioxidant, a chelating agent and a viscosity regulating agent, if not all the three. However, Parvataneni et al. do not describe or even suggest the specific composition as mentioned in the amended claim 26, wherein the liquid dosage form lacks an antioxidant, a chelating agent and a viscosity regulating agent. 
Rather, Parvataneni et al. on page 7, in lines 7-8 teach that a viscosity regulating agent is required to be included in the imatinib composition for effective stabilization of imatinib within the aqueous composition or used to increase the viscosity of the solution. Also, Parvataneni et al. on page 8, in lines 1-2 teach that a chelating agent may be included to stabilize the product during storage. Parvataneni et al., further, on page 9, in lines 9-10 also teach that an antioxidant may be included to prevent oxidation. 
Thus, reading Parvataneni et al., a skilled person would rather be motivated to prepare imatinib oral liquid compositions WITH an antioxidant, a chelating agent and a viscosity regulating agent to provide stability to the imatinib compositions and to prepare stable products and NOT WITHOUT these three ingredients. Thus, upon reading Parvataneni et al., a skilled person WOULD NOT reasonably be motivated to prepare oral liquid composition of imatinib which DOES NOT include an antioxidant, a chelating agent and a viscosity regulating agent. Parvataneni et al. DO NOT even suggest removing an antioxidant, a chelating agent and a viscosity regulating agent from the imatinib composition. Nor does Parvataneni et al. teach or suggest that by removing these ingredients from the imatinib composition, a stable formulation can still be prepared. The examiner would appreciate that preparation of the stable pharmaceutical product is always a desirable endeavour in the field of pharmaceuticals, and therefore, to prepare stable imatinib compositions, a skilled10 person would actually include an antioxidant, a chelating agent and a viscosity regulating agent in view of Parvataneni et al. instead of removing them. 
Though, Parvataneni et al. on page 12, in lines 1-2 mention that their formulations were found stable throughout the stability testing storage period, they, surely, DO NOT provide any stability study results in the specification to support this statement. Parvataneni et al. also DO NOT clearly mention for how much time period the formulations were found stable and at which stability conditions. Thus, in the absence of the stability study results, what Parvataneni et al. have stated, is just a statement without any support and a reader has no reason to believe that the formulations disclosed in Parvataneni et al. were actually stable. 
Since, Parvataneni et al. do not provide stability study results for the imatinib oral solutions prepared therein, the inventors of the present invention have attempted to prepare imatinib compositions according to Parvataneni et al. and tested them for stability under different conditions. The results obtained are compared with the results obtained for the imatinib compositions of the present invention and are summarized below. 

This is not persuasive.
The Examiner construes the amendment to claim 26 to not contain an antioxidant, a chelating agent and a viscosity reducing agent (while this language actually excludes the recited components recited in claim 26, i.e., the claim does not have any subject matter), in the interest of compact prosecution the Examiner presumes that the proviso excludes a further antioxidant, a further chelating agent and a further viscosity reducing agent, in combination.
The Examiner notes that the argument implies that a single one of a further antioxidant, a further chelating agent OR a further viscosity reducing agent being present would be outside the metes and bounds of claim 26.  However, this is not how the claim reads; the Examiner has construed claim 26 in the manner that the recited three component combination is not permitted.  In the interest of compact prosecution, even if amended to not permit any one of antioxidant, chelating agent nor viscosity regulating agent, this embodiment would also have been obvious over Parvataneni, based on the “may include” and “at least one” disclosures associated with each of these components.
Parvataneni does not contain the argued “imatinib as oral solution which essentially contain[s] at least one of an antioxidant, a chelating agent and a viscosity regulating agent” language.  Applicant has not cited a location of this alleged required “essentially contain[s]” language; a search of this document failed to identify the argued language.  
As discussed in the rejection, each of antioxidant, chelating agent and viscosity regulating agent appears in a listing of “one or more” of:
An aqueous solution for oral administration in humans comprising of therapeutically
effective amount of Imatinib or its pharmaceutically acceptable salts and polymorphs
5 	thereof, one or more diluents, water miscible solvents, viscosity regulating agent,
stabilizing agent, preservatives, buffering agents, chelating agent, antioxidant, sweetening
agent, flavoring agent and coloring agent with a pH ranging from 2 to 5.5; intended to.
treat Chronic Myeloid Leukemia, Gastrointestinal Stromal Tumor.
These are construed as alternative [one or more] components, in agreement with claims 4-5 of Parvataneni.  This “one or more pharmaceutically acceptable additives” (claim 4) type construction requires, minimally, one component from this list (or different combinations; none of the components are essential).  This disclosure and claimed subject matter agree with the optional language, “may include”:
The formulation of the present invention may include an appropriate amount of viscosity
regulating agents; effective to stabilize the pharmaceutically active agent within the
aqueous composition or used to increase the viscosity of the solution. A viscosity
regulating agents of the present invention may include but not restricted to one or more of
10 	polymeric materials preferably polyvinyl pyrrolidone and hypromellose.
(7:6-10)
As discussed in the rejection the “may include” language has the meaning: 
The word “may” has the meaning “used to indicate possibility or probability”; in other words “may include” is equivalent to the compound being optional.  Thus, this is construed as a teaching that an antioxidant is present in one embodiment, and is not present in an alternate embodiment.
This following paragraph of this reference explicitly uses the language of other viscosity regulating agents being “optional” (see 7:11 ff):
Optionally other viscosity regulating agents include …
“May include” language is also used of chelating agents:
The formulation of the present invention may include an appropriate amount of chelating
agents in a suitable concentration range to stabilize the product during storage. A
preferred chelating agent of the present invention may include disodium edetate and the
like.
(8:1-4).  In other words, the chelating agent is present in one embodiment, and not present in an alternative embodiment.
“May include” language is also used of antioxidants:
Compositions of the present invention may include an appropriate amount of antioxidants
10  	in a suitable concentration range to prevent oxidation. A preferred antioxidant of the
 	present invention may include sodium metabisulfite.
(9:9-11).  In other words, the chelating agent is present in one embodiment, and not present in an alternative embodiment.
The language “essentially contain” does not appear in Parvataneni. Thus, Applicant’s position is not based on actual teachings of this reference.
Applicant further argues about comparative data that appear to show better stability of one disclosed product, relative to one product of Parvataneni; namely Example 3.  Applicant presents data that has not been introduced by way of a Declaration or Affidavit.   Applicant must present evidence in declaration or affidavit form; see MPEP 716.02(g):
Declaration or Affidavit Form [R-08.2012]
"The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.
It is not clear that the changes reported are reproducible, and significant.  MPEP 716.02(b)(I) documents that it is Applicant’s burden to establish results are unexpected and significant.  This is not clear from the data.  Applicant has the burden of explaining proffered date (MPEP 716.02(b)(II)).
Subject matter must actually have a nexus with the claims.  Applicant argues that one of antioxidant, chelating agent or viscosity regulating agent is not present in Example 21.  However, this is not accurate; even the functional designation shows antioxidant present (sodium metabisulfite), chelating agent present (citric acid monohydrate) and viscosity regulating agent present (PVP).  The primary difference between Example 3 and 21 is the absence of disodium edetate.  There is no showing, that, say, if an antioxidant is absent, better stability occurs, or, say if a viscosity regulating agent is absent, better stability occurs.  Additionally, the flavors are different, which could result in differences in stability, unrelated to claim nexus.  Thus, the tested formulation does not even appear to fall within the scope of claim 26 (alternately, ingredients of the tested formulation of the instant claims is not actually stated, and thus, cannot be compared to the claims); i.e., the test does not have a nexus to the claims, required by MPEP 716.01(b):
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
The Examiner notes that a single comparison does not establish unexpected results commensurate in scope with any claim (the argued comparison only corresponds to the single Example 21 formulation, containing 14 compounds, each in specific amounts; the arguments are unclear with respect to the tested formulation alleged to have better stability).  None of the examined claims correspond in scope to the example 21 formulation.  See MPEP 716.02(d): 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)  
This is not the case for the singular Example 21 (or Example 3 and 21; it is unclear what was in the instant claimed formulation) formulation of the arguments.  While Applicant has argued that about testing of a single formulation, construed to be most preferable (this is not taught by Parvataneni), it does not permit a conclusion with all of the formulation embodiments of the prior art.  See MPEP 716.02(e):
In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984) (Claimed compounds differed from the prior art either by the presence of a trifluoromethyl group instead of a chloride radical, or by the presence of an unsaturated ester group instead of a saturated ester group. Although applicant compared the claimed invention with the prior art compound containing a chloride radical, the court found this evidence insufficient to rebut the prima facie case of obviousness because the evidence did not show relative effectiveness over all compounds of the closest prior art. An applicant does not have to test all the compounds taught by each reference, "[h]owever, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art." Id. (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original).).

For at least these reasons, arguments about alleged unexpected comparative evidence fails to overcome the rejection basis, either under anticipation or obviousness.
Applicant argues about imatinib compositions of the present invention being bioequivalent to the marketed imatinib product GLEEVEC®.
It is not clear how this is related to the rejections applied, which do not rely on GLEEVEC®.  Again, there is no declaration or affidavit presenting evidence, which is required by MPEP 716.02(g).  Bioequivalence is not a requirement of any examined claim.
Applicant argues that there is no commercial availability of imatinib drug in oral solution; that this indicates there was a long felt an unmet need, for geriatric and paediatric patient populations.  
This argument does not meet requirements to establish long felt need, according to MPEP 716.04 (I)-(III).  Even if there had been such a need at some point (which is not established to have been recognized, or persistent, it appears that Parvataneni solved any such need.  
The long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988)

Claim Rejections - 35 USC § 103
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni et al. (WO 2014/041551 A1; 2014; IDS Ref AH) as applied to claims 26-27, 29-31, 33 above, and further in view of Schurpf et al. (US 2015/0337034 A1; 2015).
The teachings of Parvataneni are set forth above with reasons claim 26 is anticipated and alternately rendered obvious, including the consideration of the negative provisio wherein clause of claim 26, lines 10-11.  Regarding dependent claim 34, Parvataneni does not teach Applicant elected bottles.
Schurpf teaches active compounds that include imatiunib [0298], [0303]. Glycerin, citric acid and sodium benzoate are taught [0355], as is maltitol [0503].  Thus, Schurpf overlaps with compositions taught by Parvataneni.
Regarding the elected bottles as packaging, required in one embodiment of claim 34, Schurpf teaches in some embodiments, kit components may be packaged inter alia, in aqueous media; the container means of the kits will generally include, inter alia, Applicant elected bottle [0449].
Thus, the skilled artisan would have found it obvious to utilize a bottle for the compositions taught by Parvataneni, such as glass, clear/transparent or opaque or amber.  The motivation would have been to utilize a suitable container for a liquid formulation.

Applicant argues the arguments from the above rejection also apply to claim 34.
This is not persuasive, for the reasons addressed above/

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-27, 29-31, 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2, 4-13, 18-21, 26 of copending Application No. 16/634,475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 26 is identical to instant claim 26, except that the copending claim does not recite the negative proviso of instant claim 26.  Because the positive components and amounts are identical, the same components in the same amounts are obvious in both claim sets.  Thus, this claim motivates the selection of these components from copending claims 1-2, 6-8 & 13.  Instant claim 27 corresponds to the same choice in claim 13, and amounts overlap with copending claim 2, from which claim 13 depends, rendering obvious the same sweetening agent in the same amount. The pH of instant claim 29 and copending claim 4 are the same, rendering the pH obvious.  The ready to use oral solution of instant claim 30 is the same as copending claim 18, rendering this obvious.  The impurity levels are the same for instant claims 31 and copending claim 19, rendering this obvious. Regarding claims 20-21, these claims overlap with instant claim 33, rendering the overlap obvious.  Some of the same packaging materials are recited in copending claim 26 and instant claim 34, rendering the same materials obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611